Illinois Official Reports

                                      Appellate Court



                    CitiMortgage, Inc. v. Moran, 2014 IL App (1st) 132430



Appellate Court          CITIMORTGAGE, INC., as Assignee of Union Federal Bank of
Caption                  Indianapolis, Plaintiff-Appellee, v. JOHN B. MORAN, Defendant-
                         Appellant (John J. Reid III, Camille Reid, and the United States of
                         America, Defendants).



District & No.           First District, Fifth Division
                         Docket No. 1-13-2430

Filed                    August 29, 2014
Rehearing denied         April 3, 2015


Held                       In a mortgage foreclosure action, the trial court did not abuse its
(Note: This syllabus discretion by entering a default judgment against defendant while his
constitutes no part of the motion to dismiss was pending but never set for a hearing, denying his
opinion of the court but motion to reconsider and to vacate the order of default, and in
has been prepared by the confirming the foreclosure sale and denying defendant’s motion to
Reporter of Decisions vacate the confirmation, since the record showed defendant failed to
for the convenience of exercise diligence, he had no meritorious claims, and plaintiff suffered
the reader.)               substantial hardship as a result of defendant’s unreasonable
                           protraction of the litigation.




Decision Under           Appeal from the Circuit Court of Cook County, No. 10-CH-41637; the
Review                   Hon. Jesse G. Reyes, Judge, presiding.



Judgment                 Affirmed.
     Counsel on                    Theodore A. Woerthwein, John Miller, and Ashley Schwartz, all of
     Appeal                        Woerthwein & Miller, of Chicago, for appellant.

                                   Ira T. Nevel and Greg Elsnic, both of Law Offices of Ira T. Nevel,
                                   LLC, of Chicago, for appellee.




     Panel                         PRESIDING JUSTICE GORDON delivered the judgment of the
                                   court, with opinion.
                                   Justices Palmer and Taylor concurred in the judgment and opinion.




                                                     OPINION

¶1         CitiMortgage, Inc., filed a complaint against John B. Moran (Moran), 1 John J. Reid III,
       and Camille Reid, seeking to foreclose a mortgage after they failed to make payments due on
       a note given in exchange for a loan from Union Federal Bank of Indianapolis (Bank).
       Basically, Moran argues that CitiMortgage did not produce a valid assignment of the note
       and mortgage, and claims that the trial court: (1) “lacked the discretion to enter an order of
       default against Moran when Moran had a pending motion to dismiss”; (2) erred by not
       vacating the order of default; and (3) erroneously confirmed the sale and refused to vacate
       the confirmation of the sale. For the following reasons, we affirm.

¶2                                            BACKGROUND
¶3         Moran filed in his brief before this court a half-page statement of facts giving the dates
       that he filed a motion to dismiss, that CitiMortgage presented its motions for a default order
       and to deny Moran’s motion to dismiss, that the order of default was entered, that Moran
       filed a motion to vacate and the trial court denied the motion, that the trial court confirmed
       the sale, and that the trial court denied Moran’s motion to reconsider the confirmation of the
       sale. Moran failed to provide this court with a transcript of proceedings or a bystander’s
       report. CitiMortgage in its response brief filed no statement of facts. The background of this
       case will be taken from the complaint filed by CitiMortgage and the pleadings.
¶4         On August 24, 2001, the Reid defendants and Moran borrowed $281,327 from the Bank
       secured by a mortgage on residential property. The Bank assigned the note and mortgage to a
       nominee of CitiMortgage, Inc.
¶5         On September 24, 2010, CitiMortgage filed a complaint to foreclose the mortgage against
       defendants alleging that they were in default in the amount of $243,363.18 in unpaid
       principal and interest. The complaint states that a “copy of the assignment of the Mortgage
       and Note is attached.” In the record on appeal, there is an assignment of the note and

             1
                 Moran is the only defendant who appealed.

                                                        -2-
       mortgage from the Bank to a nominee of CitiMortgage, all of which was attached to the
       complaint. The assignment states that Union Federal Bank “does convey, grant, sell, assign,
       transfer and set over the described mortgage/deed of trust together with certain note(s)
       described therein” to Mortgage Electronic Registration Systems, Inc., “as nominee for
       CitiMortgage.”
¶6         On December 21, 2010, CitiMortgage filed a motion for an order of default against
       defendants for their failure to appear or otherwise plead. However, the record on appeal does
       not contain a resolution of that motion.
¶7         On June 30, 2011, CitiMortgage filed another motion for an order of default against
       defendants for their failure to appear or otherwise plead. Moran was granted until August 15,
       2011, to file an appearance, answer or otherwise plead, but he did not file his appearance
       until August 17, 2011, and did so without leave of court.
¶8         On August 19, 2011, Moran filed a motion to dismiss the foreclosure complaint for lack
       of standing pursuant to section 2-619 of the Illinois Code of Civil Procedure (735 ILCS
       5/2-619 (West 2010)), claiming that (1) CitiMortgage did not loan money to him and (2) that
       he received no assignment from Union Federal Bank because CitiMortgage did not have a
       valid assignment. However, Moran did not set the motion for a hearing.
¶9         On March 9, 2012, CitiMortgage moved for a hearing on Moran’s motion to dismiss,
       claiming that Moran failed to call his motion for hearing within the designated time period
       under Rule 2.3 of the circuit court of Cook County rules. Rule 2.3 of the circuit court of
       Cook County places “[t]he burden of calling for hearing any motion previously filed *** on
       the party making the motion. If any such motion is not called for hearing within 90 days from
       the date it is filed, the court may enter an order overruling or denying the motion by reason of
       the delay.” Cook Co. Cir. Ct. R. 2.3 (eff. July 1, 1976).
¶ 10       On May 4, 2012, the trial court entered an order of default against defendants and entered
       an order of foreclosure and sale. The record contains no evidence that Moran’s motion to
       dismiss was adjudicated.
¶ 11       On June 4, 2012, Moran filed a motion to reconsider the default order and a motion to
       vacate the default under section 2-1301 of the Illinois Code of Civil Procedure (735 ILCS
       5/2-1301 (West 2010)). Moran claimed that the trial court erroneously entered a default when
       his motion to dismiss was pending and that he was entitled to the opportunity to answer the
       complaint if the trial court denied his motion. The trial court denied the motion to reconsider
       and vacate on July 17, 2012.
¶ 12       On August 20, 2012, CitiMortgage filed a motion for an order confirming the sale, which
       occurred at a public auction on August 8, 2012, and for an order of possession against
       defendants. CitiMortgage was the highest bidder at the public auction and purchased the
       property for $298,064.52. On October 9, 2012, Moran filed a response to CitiMortgage’s
       motion to confirm the sale, contesting the validity of the assignment and claiming that the
       “assignee of the Mortgage attached to the Complaint *** is [Mortgage Electronic
       Registration Systems],” not CitiMortgage.
¶ 13       On October 30, 2012, the trial court entered an order confirming the sale and possession
       to CitiMortgage and found that all claims of the defendants were terminated under section
       15-1509(c) of the Illinois Code of Civil Procedure (735 ILCS 5/15-1509(c) (West 2010)).



                                                  -3-
¶ 14       On November 27, 2012, Moran filed a motion to reconsider the order confirming the sale,
       contesting the validity of the assignment and claiming that the “assignment is not to
       [CitiMortgage] but to [Mortgage Electronic Registration Systems] as nominee for Plaintiff.”
       Moran also admitted in his motion to reconsider the order confirming the sale that
       CitiMortgage “pled in Paragraph 3(n) of the Complaint that it is the holder of the Note ***
       by virtue of an assignment attached to the Complaint as Exhibit C.” The trial court denied
       this motion on June 28, 2013. This appeal follows.

¶ 15                                          ANALYSIS
¶ 16       On appeal, Moran seeks reversal of: (1) the order of default entered on May 4, 2012; (2)
       the denial on July 17, 2012, of his motion to reconsider and vacate the order of default; (3)
       the confirmation of the sale on October 30, 2012; and (4) the denial on June 28, 2013, of his
       motion to reconsider the confirmation of the sale. He argues that the trial court erred: (1)
       because it lacked discretion to enter an order of default against him due to his pending
       motion to dismiss, (2) by not vacating the order of default, and (3) by erroneously confirming
       the sale and then not vacating it.

¶ 17                                           I. Jurisdiction
¶ 18       “[T]he order confirming the sale *** operates as the final and appealable order in a
       foreclosure case.” EMC Mortgage Corp. v. Kemp, 2012 IL 113419, ¶ 11. “At the hearing [to
       confirm the sale], a defendant may contest the sale’s validity, though on limited grounds.
       [Citation.] Only after confirmation of the sale and payment of the purchase price may the
       purchaser obtain a deed.” EMC Mortgage Corp., 2012 IL 113419, ¶ 40.
¶ 19       Moran appeals from the denial of his motion to reconsider the confirmation of sale
       pursuant to Illinois Supreme Court Rule 301 (eff. Feb. 1, 1994), which provides that “[e]very
       final judgment of a circuit court in a civil case is appealable as of right.”
¶ 20       Therefore, this court has jurisdiction pursuant to Illinois Supreme Court Rule 301 to
       review (see DLJ Mortgage Capital, Inc. v. Frederick, 2014 IL App (1st) 123176, ¶¶ 1-3): (1)
       the order of default entered on May 4, 2012; (2) the denial on July 17, 2012, of Moran’s
       motion to reconsider and vacate the order of default; (3) the confirmation of the sale on
       October 30, 2012; and (4) the denial on June 28, 2013, of Moran’s motion to reconsider the
       confirmation of the sale.

¶ 21                                       II. Standard of Review
¶ 22        Moran contests the trial court’s order of default and order of confirmation. We review the
       entry of the order of default for abuse of discretion or denial of substantial justice. Jackson v.
       Bailey, 384 Ill. App. 3d 546, 548 (2008). “[A]n order of default is simply an interlocutory
       order that precludes the defaulting party from making any additional defenses to liability but
       in itself determines no rights or remedies.” Fidelity National Title Insurance Co. of New York
       v. Westhaven Properties Partnership, 386 Ill. App. 3d 201, 211 (2007). An order of default
       “may be entered for want of an appearance, or for failure to plead” (735 ILCS 5/2-1301(d)
       (West 2010)) and is within the sound discretion of the circuit court to enter (Wilkin Insulation
       Co. v. Holtz, 186 Ill. App. 3d 151, 155 (1989)).



                                                   -4-
¶ 23       Courts have applied different standards when reviewing a vacation of an order of default.
       In Jackson, we held that “[w]hether to grant or deny a motion under section 2-1301 is within
       the sound discretion of the trial court, and its decision will not be reversed absent an abuse of
       discretion or a denial of substantial justice.” Jackson, 384 Ill. App. 3d at 548. Similarly, in
       Venzor v. Carmen’s Pizza Corp., 235 Ill. App. 3d 1053, 1056 (1992), the court pointed out
       that the appellate court has used three different standards of review in vacating default
       judgments: (1) abuse of discretion, (2) denial of substantial justice, and (3) abuse of
       discretion, contingent on the denial of substantial justice.
¶ 24       An abuse of discretion occurs when “the ruling is arbitrary, fanciful, or unreasonable, or
       when no reasonable person would take the same view.” Bovay v. Sears, Roebuck & Co., 2013
IL App (1st) 120789, ¶ 26. In determining substantial justice, courts evaluate “the lack of
       diligence[,] *** the absence of a meritorious defense[,] *** [and] the severity of the penalty
       resulting from the entry of a default order and the relative hardships on the parties arising
       from a grant or denial of default.” Northern Trust Co. v. American National Bank & Trust
       Co. of Chicago, 265 Ill. App. 3d 406, 412 (1994).
¶ 25       We also review the entry of the order of confirmation for abuse of discretion. Household
       Bank, FSB v. Lewis, 229 Ill. 2d 173, 178 (2008). An order of confirmation completes a sale
       of property. Household Bank, FSB, 229 Ill. 2d at 181. “The highest bid received by a sheriff
       at a judicial foreclosure sale is merely an irrevocable offer to purchase the property. The offer
       is not deemed to have been accepted and the sale is not complete until it has been confirmed
       by the circuit court.” Household Bank, FSB, 229 Ill. 2d at 181. No matter what standard of
       review we use, our decision will be the same.

¶ 26                                  III. Entry of the Default Order
¶ 27                                         A. Default Order
¶ 28       Moran first argues that the trial court lacked the discretion to enter a default order when
       his motion to dismiss was pending. He relies solely on Bland v. Lowery, 43 Ill. App. 3d 413,
       419 (1976), to argue that a motion is a pleading for section 2-1301 purposes and that filing a
       motion precludes an entry of a default order. However, Bland is not on point under the facts
       of this case.
¶ 29       In the case at bar, Moran filed a motion to dismiss that was not ruled upon; however, in
       Bland, the trial court considered and granted the defendants’ motion to dismiss. Bland, 43 Ill.
       App. 3d at 415. In Bland, the defendants filed their motion to dismiss after the 30-day time
       period prescribed for pleading, and the trial court granted the defendants’ motion to dismiss
       and denied the plaintiffs’ motion for a default judgment. Bland, 43 Ill. App. 3d at 418-19. On
       appeal, the appellate court found that the trial court did not abuse its discretion in denying the
       plaintiffs’ motion for a default judgment because “a default can be entered only for want of
       an appearance or failure to plead. Both defendants filed appearances and pleaded more than
       five months prior to the motion for [a] default judgment.” Bland, 43 Ill. App. 3d at 419.
¶ 30       However, Bland is instructive in that it recognizes the validity of the defendants’ motion
       to dismiss that was filed after the time period prescribed for pleading. “If a defendant is
       served with process and fails to enter an appearance, file pleadings or make any other
       response to plaintiff’s complaint, the plaintiff may move for entry of a default judgment
       pursuant to section 2-1301 of the Code (735 ILCS 5/2-1301 (West 2008)).” American Service
       Insurance Co. v. City of Chicago, 404 Ill. App. 3d 769, 778 (2010). In the case at bar, Moran

                                                   -5-
       filed an appearance on August 17, 2011, two days late without leave of court, and then filed a
       motion to dismiss on August 19, 2011, in response to CitiMortgage’s complaint, but never
       set the motion for hearing.

¶ 31                                         B. Motion to Dismiss
¶ 32        To determine whether to reverse the order of default, we must evaluate the merits of
       Moran’s motion to dismiss. We only reverse the entry of the order of default if the trial court
       should have granted Moran’s motion to dismiss. See Borowiec v. Gateway 2000, Inc., 209 Ill.
2d 376, 383 (2004).
¶ 33        CitiMortgage claims that we should presume that the trial court denied Moran’s motion
       to dismiss because Moran failed to call his motion for hearing within the designated time
       period under Rule 2.3 of the circuit court of Cook County rules. Rule 2.3 of the circuit court
       of Cook County places “[t]he burden of calling for hearing any motion previously filed ***
       on the party making the motion. If any such motion is not called for hearing within 90 days
       from the date it is filed, the court may enter an order overruling or denying the motion by
       reason of the delay.” Cook Co. Cir. Ct. R. 2.3 (eff. July 1, 1976). When the record is
       incomplete, a reviewing court presumes that the trial court acts “in conformity with the law.”
       (Internal quotation marks omitted.) Webster v. Hartman, 195 Ill. 2d 426, 432 (2001).
¶ 34        However, in Marshall E. Winokur, Ltd. v. Shane, 89 Ill. App. 3d 551, 553-54 (1980), the
       plaintiff failed to call his posttrial motion for a hearing within 90 days after it was filed, as
       required under Rule 2.3 of the circuit court of Cook County rules. We found that “Supreme
       Court Rule 184 specifically provides that either party may call a motion for disposition
       before or after the expiration of the filing period. [Citations.] Failure on the part of plaintiff to
       call a motion for a hearing in no way impaired the validity of the motion. *** [P]laintiff is
       entitled to have a hearing on his [posttrial] motion.” Marshall E. Winokur, Ltd., 89 Ill. App.
3d at 553-54.
¶ 35        Thus, Moran’s failure to call his motion for a hearing within the requisite time period did
       not preclude the trial court from hearing his motion to dismiss. Marshall E. Winokur, Ltd., 89
Ill. App. 3d at 553-54. We continue on to an evaluation of the merits of Moran’s motion to
       dismiss.
¶ 36        Moran filed a motion to dismiss the foreclosure complaint for lack of standing pursuant
       to section 2-619 of the Illinois Code of Civil Procedure (735 ILCS 5/2-619 (West 2010)),
       claiming that (1) CitiMortgage was not the real party in interest and (2) had no assignment
       from Union Federal Bank. Moran claims that CitiMortgage “filed suit without attaching an
       assignment from the mortgagor to the Plaintiff. [CitiMortgage] argues that there is absolutely
       nothing in the complaint either by way of exhibits or pleading that connects the mortgagor
       *** with [CitiMortgage, Inc.,] or with the loan trust *** on behalf of which [CitiMortgage,
       Inc.,] apparently claims to be acting.”
¶ 37        However, CitiMortgage’s complaint states that a “copy of the assignment of the
       Mortgage and Note is attached” and titled Exhibit C. In the record, there is an assignment of
       the mortgage and note from Union Federal Bank to a nominee of CitiMortgage. Additionally,
       in Moran’s motion to reconsider the order confirming the sale, he admitted that CitiMortgage
       “pled in Paragraph 3(n) of the Complaint that it is the holder of the Note *** by virtue of an
       assignment attached to the Complaint as Exhibit C.”


                                                     -6-
¶ 38       So first we must decide whether Moran’s motion to dismiss should have been granted.
       Moran’s motion is predicated on the claim that CitiMortgage did not have a valid assignment
       of the note and mortgage and as a result, had no standing to bring the suit. Lack of standing is
       an affirmative defense, and as such, it was Moran’s burden to prove CitiMortgage did not
       have standing. Lebron v. Gottlieb Memorial Hospital, 237 Ill. 2d 217, 252 (2010). It is not
       CitiMortgage’s burden to prove it does have standing. Wexler v. Wirtz Corp., 211 Ill. 2d 18,
       22 (2004); Mortgage Electronic Registration Systems, Inc. v. Barnes, 406 Ill. App. 3d 1, 6
       (2010).
¶ 39       The record shows the note and mortgage, together with the endorsement indicated.2
¶ 40       In the modern banking world, few loans remain with the original lender. Banks freely
       buy, sell, and transfer mortgage loans. Still more loans are transferred because banks
       themselves merge with other banks or fail and are taken over by an existing financial
       institution selected by the Federal Deposit Insurance Corporation. Simply put, the Illinois
       Mortgage Foreclosure Law (735 ILCS 5/15-1101 et seq. (West 2010)) does not require the
       plaintiff to submit any specific documentation demonstrating that it owns the note or the right
       to foreclose on the mortgage, other than the copy of the mortgage and note attached to the
       complaint. Under section 3-301 of the Uniform Commercial Code (810 ILCS 5/3-301 (West
       2010)), the party holding the note is presumed to own it.
¶ 41       Illinois law allows servicers and agents to be foreclosure plaintiffs on behalf of the actual
       mortgage holder. Deutsche Bank National Trust Co. v. Gilbert, 2012 IL App (2d) 120164,
       ¶ 15. The assignment of the mortgage and note here shows that it was assigned to Mortgage
       Electronic Registration Systems, Inc., as nominee for CitiMortgage. Black’s Law Dictionary
       1149 (9th ed. 2009) defines “nominee” as either “[a] person designated to act in place of
       another” or “[a] party who holds bare legal title for the benefit of others.” As a result, there is
       evidence that CitiMortgage was assigned the mortgage. But most importantly, when the trial
       court held hearings on Moran’s motion to vacate, it is reasonable to conclude that the trial
       court reviewed that note and the mortgage in its decision-making process. Since Moran failed
       to provide this court with a transcript of the proceedings, Supreme Court Rule 323 required
       the filing of either a bystander’s report or an agreed statement of facts. Midstate Siding &
       Window Co. v. Rogers, 204 Ill. 2d 314, 319 (2003). In the absence of a complete record, the
       reviewing court must presume that the trial court acted correctly and in conformity with the
       law. Webster v. Hartman, 195 Ill. 2d 426, 433 (2001). Any doubts resulting from the
       incompleteness of the record must be resolved against Moran. Foutch v. O’Bryant, 99 Ill. 2d
389, 392 (1984). As a result, Moran’s motion to dismiss had no merit.

¶ 42                                IV. Vacation of an Order of Default
¶ 43       Additionally, Moran argues that the trial court failed to do substantial justice by not
       vacating the order of default. Although the record on appeal does not contain the trial court’s
       reasoning for denying Moran’s motion to vacate the order of default, we nevertheless review
       the trial court’s decision for abuse of discretion and substantial justice (Jackson, 384 Ill. App.
3d at 548), evaluating “[(1)] the lack of diligence by the defaulter, [(2)] the absence of a

          2
            Illinois Supreme Court Rule 113(b) (eff. May 1, 2013), now requires that the copy of the note
       attached to the complaint must be the note as it currently exists, together with endorsements and
       allonges.

                                                    -7-
       meritorious defense by the defaulter, [and (3)] the severity of the penalty resulting from the
       entry of a default order and the relative hardships on the parties arising from a grant or denial
       of default.” Northern Trust Co., 265 Ill. App. 3d at 412.
¶ 44       The first factor is Moran’s lack of diligence. In Wilkin Insulation Co., we found that
       default judgment was appropriate because “defendant not only failed to answer plaintiff’s
       original complaint within the time prescribed by statute but also failed to comply with
       numerous court orders extending the time within which to answer or otherwise plead.” Wilkin
       Insulation Co., 186 Ill. App. 3d at 156-57. For instance, “defendant’s only response to
       plaintiff’s original complaint was by way of a motion” “filed without notice or leave of court
       approximately eight months after the suit was brought, more than four months after
       plaintiff’s first motion for default judgment and nearly 30 days after the trial court had
       sua sponte entered default judgment against him for failing to comply with previous orders
       which granted his requests for additional time to answer.” Wilkin Insulation Co., 186 Ill.
       App. 3d at 157.
¶ 45       In the case at bar, Moran has exhibited a similar lack of diligence. In Wilkin, the
       “defendant’s only response to plaintiff’s original complaint was *** a motion” “filed ***
       approximately eight months after the suit was brought, more than four months after
       plaintiff’s first motion for default judgment.” 186 Ill. App. 3d at 157. Similarly, Moran filed
       his appearance two days late without leave of court and a motion to dismiss approximately
       eight months after plaintiff filed its first motion for an order of default. Additionally, like the
       defendant in Wilkin, Moran failed to comply with the court’s 28-day order to file an
       appearance and answer or otherwise plead by August 15, 2011. Moran filed his appearance
       on August 17, 2011, and filed a motion to dismiss on August 19, 2011, but never set the
       motion for hearing. Thus, Moran has shown a lack of diligence.
¶ 46       The second factor is the absence of a meritorious defense. On August 19, 2011, Moran
       filed a motion to dismiss the foreclosure complaint for lack of standing pursuant to section
       2-619 of the Illinois Code of Civil Procedure (735 ILCS 5/2-619 (West 2010)), claiming that
       (1) CitiMortgage did not loan money to Moran and (2) had no assignment from Union
       Federal Bank to CitiMortgage. Moran claimed that CitiMortgage “filed suit without attaching
       an assignment from the mortgagor to the Plaintiff.” However, CitiMortgage’s complaint
       states that a “copy of the assignment of the Mortgage and Note is attached.” In the record on
       appeal, there is an assignment from Union Federal Bank to a nominee of CitiMortgage. As
       we have previously explained, Moran failed to provide enough of a record in this court to
       show that CitiMortgage was not the assignee of the note and mortgage. In addition, the
       mortgage and note attached to the complaint, together with the assignment, shows that
       CitiMortgage was the assignee of both the mortgage and the note. Therefore, Moran had no
       meritorious defense.
¶ 47       The third factor is the penalty and hardship to the parties resulting from the entry of a
       default order. In Wilkin, we found that the plaintiff experienced substantial hardship because
       the “[d]efendant’s unreasonable protraction of this litigation compelled plaintiff to expend
       significant amounts of time and to incur considerable expense in pursuit of a relatively small
       claim.” Wilkin Insulation Co., 186 Ill. App. 3d at 158.
¶ 48       In the case at bar, CitiMortgage argues that Moran’s lack of diligence has caused it
       hardship. Like the plaintiff in Wilkin, CitiMortgage filed its complaint on September 24,
       2010, and has expended time and expense in this protracted litigation. CitiMortgage alleges

                                                    -8-
       in its appellee’s brief that Moran’s default in payment “required [it] to advance funds to pay
       for property taxes and hazard insurance.”
¶ 49        Moran claims that the entry of the default imposes a hardship on Moran, preventing the
       adjudication on his motion to dismiss. However, as we have explained, his motion to dismiss
       is without merit. Thus, this factor weighs against vacating the order of default.
¶ 50        Weighing the relevant factors shows that the trial court did not abuse its discretion or
       deny substantial justice by denying the motion to vacate the default.

¶ 51                                   V. Confirmation of the Sale
¶ 52       Section 15-1508(b) of the Illinois Mortgage Foreclosure Law (735 ILCS 5/15-1508(b)
       (West 2010)) governs a trial court’s discretion to vacate the sale. Wells Fargo Bank, N.A. v.
       McCluskey, 2013 IL 115469, ¶ 18. “Pursuant to section 15-1508(b), upon motion and notice,
       the court shall confirm the sale unless the court finds that: (i) proper notice of the sale was
       not given; (ii) the terms of the sale were unconscionable; (iii) the sale was conducted
       fraudulently; or (iv) justice was otherwise not done. 735 ILCS 5/15-1508(b) (West 2010).”
       (Emphasis omitted.) Wells Fargo Bank, N.A., 2013 IL 115469, ¶ 18. Section 15-1508(b)
       confers broad discretion on circuit courts, and a reviewing court will not overturn a lower
       court’s decision approving or disapproving a judicial sale absent an abuse of discretion.
       Household Bank, FSB, 229 Ill. 2d at 178.
¶ 53       Moran claims that the trial court erred in confirming the sale of property. He argues that
       justice was not done pursuant to section 15-1508(b)(iv), claiming that he lacked sufficient
       time to respond to the complaint’s allegations when the trial court granted a default despite
       his pending motion to dismiss. “To vacate both the sale and the underlying default judgment
       of foreclosure, the borrower must not only have a meritorious defense to the underlying
       judgment, but must establish under section 15-1508(b)(iv) that justice was not otherwise
       done because either the lender, through fraud or misrepresentation, prevented the borrower
       from raising his meritorious defenses to the complaint at an earlier time in the proceedings,
       or the borrower has equitable defenses that reveal he was otherwise prevented from
       protecting his property interests.” Wells Fargo Bank, N.A., 2013 IL 115469, ¶ 26. Moran has
       not made these arguments.
¶ 54       In the case at bar, Moran has not presented evidence to show that he was prevented from
       raising a meritorious defense to the complaint at an earlier time through fraud or
       misrepresentation or that he was otherwise prevented from protecting his property interests.
       Justice was done pursuant to section 15-1508(b) and the trial court did not abuse its
       discretion in confirming the sale.

¶ 55                                         CONCLUSION
¶ 56      In sum, under the particular facts and circumstances of this case, it was within the trial
       court’s discretion (1) to enter an order of default against Moran while his motion to dismiss
       was filed and not set for a hearing, (2) to deny his motion to reconsider and to vacate the
       order of default, and (3) to confirm the sale of property and to deny its vacatur.

¶ 57      Affirmed.



                                                  -9-